Citation Nr: 0614416	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  98-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bilateral flat foot 
condition.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to July 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Baltimore, Maryland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

By decisions of July 1998, February 2000, and August 2003, 
this case was remanded to the RO for additional development 
and proper VCAA notice.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing a 
diagnosis of a bilateral flat foot condition.

2.  A bilateral flat foot condition was not manifested during 
service and is not etiologically related to service.


CONCLUSION OF LAW

A bilateral flat foot condition was not incurred in or 
aggravated by active duty military service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in September 
1997.  In correspondence dated in February 2004, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The veteran identified treatment records from 
several sources.  The RO has made all efforts to obtain these 
records and all available medical treatment is of record.  
The appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Following notification to the veteran in February 2004 of the 
provisions of VCAA, and after allowing the veteran time to 
submit additional evidence pertaining to his claim, this 
claim was readjudicated.  Thus, the Board finds that while 
affirmative notification was not sent to the veteran prior to 
the initial decision in the case, no prejudicial error 
resulted, since this claim was readjudicated after corrective 
notice was sent.  Moreover, because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  Therefore, to 
move forward with adjudication of this claim would not cause 
any prejudice to the veteran.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau, 2 Vet. App. 141. 

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143-144 (1992).  

The veteran contends that he developed a bilateral foot 
condition during service.  The Board has considered the 
appellant's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

Evidence submitted includes service medical records, 
outpatient treatment records from the University of Maryland 
Medical System, the VA- Maryland Health Care System, and the 
Baltimore, Maryland VA medical facility.  The Board notes 
that in March 2003 correspondence, the VA- Maryland Health 
Care System responded to an inquiry regarding Loch Raven 
records and stated all available treatment records were 
provided.

Initially, the Board notes that the cumulative medical 
evidence of record does not indicate a diagnosis of a 
bilateral flat foot condition.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Although the appellant is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

A December 1971 entry in the veteran's service medical 
records indicated he had Achilles tendonitis in his left 
foot.  The remaining service medical records are otherwise 
negative for diagnosis and treatment of any bilateral foot 
condition throughout service.  No foot abnormalities were 
noted on the entrance physical or separation examinations.

The VA outpatient treatment records show that the veteran was 
seen in February 1998 with complaints of painful and swollen 
feet.  The veteran stated this was due to his employer 
requiring him to wear a certain kind of boots.  Following a 
physical examination, the diagnostic impression was calluses, 
and the veteran was referred to podiatry.  A February 1998 
podiatry note indicated the veteran had tyloma, sub second 
metatarsophalangeal joint on the left foot.  In July 1998, 
the veteran was again seen for bilateral foot pain on the 
bottom of both feet.  He stated large calluses had been 
present for some time.  Physical examination by a podiatry 
resident revealed hyperkeratotic tissue, at the sub fifth 
metatarsal head, left and sub second metatarsal, right.  The 
diagnosis was intractable planter keratosis bilaterally, 
right foot sub second and left foot sub fifth.  

The Board finds that the bilateral foot condition that the 
veteran is currently diagnosed with was not incurred during 
service or for several years thereafter.  While VA treatment 
records provide a diagnosis of bilateral intractable planter 
keratosis, medical authorities have not related this foot 
condition to service.  It is apparent to the Board that there 
is no relationship between the veteran's current disability 
and service.  Thus, service connection is not warranted a 
direct basis.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau, 2 Vet. App. 141.  

While the Board does not doubt the sincerity of the veteran's 
belief that his bilateral foot condition was incurred during 
service, as a layperson without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative (i.e., persuasive) opinion on a medical matter, 
such as whether there exists a medical relationship, if any, 
between such disability and service. See, e.g. Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a bilateral 
foot condition, pes planus, have not been met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for a bilateral flat foot condition is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


